FILED
                             NOT FOR PUBLICATION                            MAR 01 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



MORENA LIZETH MARTINEZ-                           No. 08-70704
MORENO,
                                                  Agency No. A097-815-413
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Morena Lizeth Martinez-Moreno, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ order dismissing her

appeal from an immigration judge’s decision denying her application for asylum,

withholding of removal, and protection under the Convention Against Torture

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo

questions of law and for substantial evidence factual findings. Wakkary v. Holder,

558 F.3d 1049, 1056 (9th Cir. 2009). We deny in part and dismiss in part the

petition for review.

      Substantial evidence supports the BIA’s finding that Martinez-Moreno failed

to show that her father’s kidnaping and death support her own claim for asylum or

withholding of removal. See Parussimova v. Mukasey, 555 F.3d 734, 740 (9th Cir.

2009) (“[t]he Real ID Act requires that a protected ground represent ‘one central

reason’ for an asylum applicant’s persecution”); Wakkary, 558 F.3d at 1060

(failure to show harm to others was “part of a pattern of persecution closely tied

to” petitioner himself) (internal quotation and citation omitted). We decline to

consider the threats Martinez-Moreno’s mother received because the BIA only

addressed the kidnaping and death of Martinez-Moreno’s father, see Ramirez-

Altamirano v. Holder, 563 F.3d 800, 804 (9th Cir. 2009) (court’s review limited to

actual grounds BIA relied on), and Martinez-Moreno does not contend the BIA

erred by failing to consider these threats as a ground for past persecution, see

Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues not raised

and argued in a party’s opening brief are waived). Accordingly, we deny the

petition as to Martinez-Moreno’s asylum and withholding of removal claims.


                                           2                                       08-70704
      Martinez-Moreno has not made any argument with respect to the agency’s

denial of CAT relief. See Martinez-Serrano, 94 F.3d at 1259-60.

      We lack jurisdiction to consider Martinez-Moreno’s claim that the agency

erred in not administratively closing her case. See Diaz-Covarrubias v. Mukasey,

551 F.3d 1114, 1115 (9th Cir. 2009). We therefore dismiss her petition as to this

claim. We also reject her related contention that the agency violated her equal

protection rights.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                    08-70704